        Case 1:20-cv-03538-GLR Document 9-3 Filed 12/07/20 Page 1 of 5



                         DECLARATION OF BRADLEY PANEK
                                  Pursuant to 28 U.S.C. § 1746


I, Bradley Panek, have personal knowledge of the facts and matters set forth below. If called as a

witness, I could and would testify as follows:


       1.      My name is Bradley Panek. I am over the age of twenty-one and I live in St.
Petersburg, Florida.
       2.      In early 2019, I saw an advertisement online from a company called Raging Bull.
The advertisement promoted a service they claimed would teach me how to trade stocks and

options profitably. I had been wanting to learn more about stock and options trading, so this

piqued my interest, and I clicked on the ad. I have a bachelor's degree in finance, so I felt like I

had a good sense of the theory but si nce I had very little practical experience trading at that
point, I wanted to find mentors and learn from successful traders with real experience.

       3.      After clicking the link for the ad, I remember seeing an offer for one or more free

e-books or webinars that were supposed to teach me about securities trading and show me some

of Raging Bull's experts' trading strategies. One of the e-books was from Jeff Bishop. The

materials they provided mostly had a lot of marketing and directed me to their website, which
had a ton of products available. I work full time, but the marketing materials claimed that I

could use their programs without spending too much time each day.

       4.      One of the first products I looked at buying was called Millionaire Roadmap,

which was offered by Jason Bond, who claimed to be a trading expert or mentor. I believe
Nathan Bear and Kyle Dennis - also supposed trading experts - were involved in running that

program for a while, too. After choosing to purchase the service, I was offered an upsell where

the website said that instead of paying an annual subscription, I could pay a slightly larger

amount now and get a "lifetime" membership at a substantial discount.           I did that for the
Millionaire Roadmap product and recall paying around $6,000 total. They advertised that I

would be able to follow the Raging Bull experts' live trades and make money when the experts




                                                                                   PX 3, 148
       Case 1:20-cv-03538-GLR Document 9-3 Filed 12/07/20 Page 2 of 5



made money. There was supposed to be a live chat room where the experts would walk me

through everything they were doing, too, and provide mentorship. I was also supposed to get
trade alerts by email and by text message.
       5.      Once I purchased Millionaire Roadmap, I was directed to Raging Bull's website

to access the course materials and the services they provided. All the course materials, chat

rooms, and other parts of the services are provided through their common platform on
ragingbull.com.   I also started to get emails from Raging Bull advertising many of their other

products once I signed up. They were frequently announcing new services while discontinuing
old ones.

       6.      Around this time, I also saw an advertisement from Raging Bull for a service

called Black Optics, which was supposed to focus on biotech investing and featured Kyle

Dennis. The advertisement presented Kyle Dennis as a very profitable and successful trader who
had secret strategies for beating the market. This service was also supposed to include a chat

room where we could watch Kyle Dennis trade, ask him questions, and receive mentorship. I

was excited to get more mentoring and learn about trading biotech stocks from him. I purchased

the service because I thought it would help me make more money trading. I believe I paid
around $3,000 for a lifetime membership for this service.

       7.      Once I actually started using the services, I found that the chat rooms were not

what I expected. The experts did not convey any useful information here that I would be able to

use to make profitable trades on my own. Sometimes they would talk to people in the room
about the trades they were making, but most of the time you just had to watch and see what stock

symbols they were looking at, and they did not explain what they were doing. Most of the trade
alerts turned out to be just one of the instructors announcing in the chat room when they were

making a particular stock purchase. Unless you stayed in the chat room all day, you would not
know when to sell.

       8.      When I tried to follow their trades, I lost a lot of money. The trades would happen
really fast, and the price of the stock or option would often change quickly once Raging Bull



                                                                                 PX 3, 149
       Case 1:20-cv-03538-GLR Document 9-3 Filed 12/07/20 Page 3 of 5



experts sent their buy or sell alerts. I would see the price of the stock or option spike up after a

buy alert came from the Raging Bull traders and see the price of the same stock or option fall

after they would send the sell alert, if they ever sent one. I was never told what day or what time

these Raging Bull traders would sell the stock in advance, and they did not always send alerts to
tell you when to sell. I also could not stay in the chat room all day to watch them, so it was

impossible to copy what they were doing. Even when I did get alerts, it did not feel humanly
possible to move fast enough to make money on these trades.

       9.      The other problem I had is that the services kept changing. Just a few weeks after
I bought my "lifetime" subscription to Millionaire Roadmap, they told us in the chat room that
the service was being discontinued and they were shutting down the chat room, the
livestreaming, the mentorship, and the alerts. They told us we could get their other services

instead if we wanted. A lot of people in the chat room were angry, and Jason Bond told us that if
we were not satisfied with their service then he would give us our money back. That did not

happen. Black Optics also got changed after a while and the same thing happened - we were
told that the chat room, the livestreaming, the alerts, and mentorship through that service, too,

would be shut down.
       10.     In late 2019, after a number of people complained, Jason Bond announced that he
was giving us all six months of Raging Bull Elite for free - this was a package that included all
of the company' s services. They also gave us lifetime access to the Elite chat room so we could

see trade alerts there. I thought Raging Bull Elite would teach me how to make money as a
trader, so I decided to try this. I also thought it would solve the problem of the services changing

because I would have access to all of Raging Bull's subscriptions once I got Elite. It sounded
like a good deal, and when I talked to Raging Bull's customer service representatives, they

convinced me to go ahead and sign up for a "lifetime" membership for the Elite service and
offered some credit for the services I had already paid for. I made at least one payment of about

$5,000 for the Elite service at that time. I believe I was supposed to make further payments at




                                                                                   PX 3, 150
       Case 1:20-cv-03538-GLR Document 9-3 Filed 12/07/20 Page 4 of 5



later dates for Elite, but, as described below, I ended up cancelling everything before those later

payments got processed.
       11.     Raging Bull Elite was also a disappointment. The Elite chat room was never set
up on time, and mostly the system would just sign you into other product's chat rooms. After a

while, Raging Bull did start to have a separate Raging Bull moderator or representative come

into the Elite chat room to talk to us, but it was never one of the main personalities they had
advertised like Jason Bond, Jeff Bishop, or Kyle Dennis. I did not receive any mentorship from

anyone at Raging BulJ. I do not know who these moderators or representatives in the Elite
Chatroom were - I had not heard of most of them before.

       12.     I tried to learn from the educational materials included in Millionaire Roadmap,

as well as some of the free e-books they had given me but did not find them very helpful. They

provided what looked like stock charts and analysis using various technical terms, but I could not

figure out any concrete strategy. I did not see any way to actually apply these charts and numbers

to figure out what specific trades to make and when to make them in the market, because so
much of the actual buy/sell decisions seemed to just be judgment calls.

       13.     When I tried to use the alerts and trade recommendations from Raging Bull' s
services to make money by copying the experts' trades, many times their trades actually lost me

money. I also did not have time to sit in the chat rooms all day long to find out when I was

supposed to sell something I had bought, so many of the recommendations they made there were

unhelpful to me.
       14.     Once I realized the services did not work as advertised, I decided I needed to try

to cancel Raging Bull Elite and get my money back like Jason Bond had offered. I contacted
customer service to ask for a refund, but they said no. They told me refunds were against

company policy. I did not recall seeing any terms about refunds when I purchased.
       15.     At this point, I started to look up the company more online to see if other people

had reported similar problems and I encountered a lot of complaints. I learned that I could report
my problems to the Better Business Bureau. After I submitted a complaint to the Better Business



                                                                                  PX 3, 151
       Case 1:20-cv-03538-GLR Document 9-3 Filed 12/07/20 Page 5 of 5



Bureau, Raging Bull followed up with me. They offered me a partial refund - I do not remember

exactly how much, but think it was about $4,500. Raging Bull agreed to cancel all of my

services to prevent any future billing, but they refused to give me any further refunds for any of

the lifetime services I had purchased and already paid for.

        16.     By this time, I believe I had already paid Raging Bull close to $14,000 for all of

the lifetime services I had bought. The partial refund I had eventually gotten covered only a

fraction of that. I had also lost over $19,000 trading stocks and options during this time, with

about 80% of my trades based on their trade recommendations and 20% based on me trying to

make my own trades based on what I thought I was learning from Raging Bull.



I declare under penalty of perjury that the foregoing is true and correct.



Executed on:             t9.-+-_ _ _J, 2020
               _..,.1c:f-._




                                                                                 PX 3, 152
